DETAILED ACTION
This Office action is in reply to correspondence filed 21 January 2021 in regard to application no. 15/011,432.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2021 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: first, because the claims are related to something superficially financial – the operation of a self-service terminal which, the specification indicates, may be an automated teller machine – it is useful to perform the § 101 analysis and record the result.  In the present case, the claims are directed to statutory categories – either a process (“method”, claims 1-
In the previous Office action the claims were rejected under 35 U.S.C. § 103 based on at least the references of Crews et al., Enright et al., Smith et al. and Dev et al.  Based on the amendments and applicant’s arguments, further search and consideration were conducted.
It is clear enough, and based on the applicant’s arguments, that the four references cited above do not teach all of the claim limitations as presently amended.  The use of cameras in association with ATMs is very common, but not in the manner used by the applicant.  The common use is that pointed out, e.g., by Priesterjahn et al. (U.S. Publication No. 2012/0038775).  His “automated teller machine comprising at least one camera” was deployed “to detect manipulation attempts”, [title] and was pointed at “the control panel” of the ATM. [abstract] The prior art is replete with inventions attempting to capture what people do on the outside of an ATM; the use of images as presently claimed, to detect conditions within the device, is far rarer.
Perhaps the closest prior art is that of Jespersen et al., U.S. Patent No. 7,230,223, which (interestingly) was or is owned by a present or former assignee of the present invention.  His “sensing system for ascertaining currency content of an ATM” [title] included a “light source” for “providing light”, [Col. 2, lines 4, 6] has a “camera” 
None of these, alone or combined with each other and/or the prior art previously made of record, teach every limitation of the claims of the present invention, and in particular those features referred to above when combined with the other elements of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694